03/25/2021
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                               December 1, 2020 Session

               STATE OF TENNESSEE v. TERRELL JACKSON

                 Appeal from the Criminal Court for Shelby County
                     No. 15-03514       Lee V. Coffee, Judge
                     ___________________________________

                           No. W2019-01883-CCA-R3-CD
                       ___________________________________


A Shelby County jury convicted the defendant, Terrell Jackson, of two counts of
aggravated rape. Following a sentencing hearing, the trial court imposed an effective
sentence of twenty-five years in confinement at 100%. On appeal, the defendant contends
the statute of limitations was not tolled during the period of time he was involuntarily
residing in Louisiana, and therefore, his prosecution was barred. The defendant also argues
the State delayed the testing of the victim’s rape kit to obtain a tactical advantage. Upon
our review of the record, arguments of the parties, and pertinent authorities, we affirm the
judgments of the trial court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Criminal Court Affirmed

J. ROSS DYER, J., delivered the opinion of the court, in which JOHN EVERETT WILLIAMS,
P.J. and CAMILLE R. MCMULLEN, J., joined.

Gerald S. Green, Memphis, Tennessee (on appeal) and Paul K. Guibao, Memphis,
Tennessee (at trial), for the appellant, Terrell Jackson.

Herbert H. Slatery III, Attorney General and Reporter; Brent Cherry, Senior Assistant
Attorney General; Amy P. Weirich, District Attorney General; and Dru Carpenter and
Cavett Ostner, Assistant District Attorneys General, for the appellee, State of Tennessee.

                                        OPINION

                              Facts and Procedural History

       On November 9, 1998, the victim was scheduled to work the evening shift at Micro
Ingram where she was employed as a security guard. Because she was not feeling well,
the victim left her shift early and returned to the apartment she shared with her cousin,
Vanessa Bankhead. While walking to her apartment building, the victim noticed a man
standing in front of the building. However, because it was not unusual to see people
standing around the apartment complex, the victim did not pay attention to him. As the
victim began to unlock her apartment door, she felt “a piece of metal” on her back and was
forced into her apartment. Although the victim, an Army veteran, did not see a gun, she
was familiar with firearms and knew how they felt.

       Once inside the apartment, the victim was forced to kneel in front of a couch and
told to place a blanket over her head. The victim could hear the defendant “rambling”
through the apartment as he demanded money. After ransacking the apartment, the
defendant forced the victim onto her knees, pulled down her pants, and penetrated her
vagina with his penis. Before leaving the apartment, the defendant threatened to shoot the
victim if she removed the blanket from her head. The victim waited several minutes until
she was sure the defendant was gone before removing the blanket.

        Ms. Bankhead, who also worked security at Micro Ingram, offered to stay and finish
the victim’s shift that evening. As she was preparing to close down the switchboard, Ms.
Bankhead received a call from the victim, who told Ms. Bankhead that she had been raped
by a man with a gun. Ms. Bankhead asked if the victim had called the police, but the victim
stated that she was too scared. Ms. Bankhead then called 911 and returned to the apartment.

       Officer Ronald Johnson with the Memphis Police Department (“MPD”) responded
to a criminal assault call at the victim’s apartment. The victim advised Officer Johnson
that she had been raped, and per MPD policy, Officer Johnson immediately contacted his
lieutenant, who arrived at the scene a short time later.

       After speaking with Officer Johnson, the victim was taken to the Rape Crisis Center
for an examination. Robert Edwards, previously an officer with the MPD, was assigned to
Felony Response in 1998 and met the victim at the Rape Crisis Center. However, because
the victim was “extremely upset,” Mr. Edwards chose not to interview her at that time.

       Sandra Anderson, an expert in sexual assault examinations, performed the victim’s
exam. Ms. Anderson noted the victim was “tearful” during the examination and informed
Ms. Anderson she was vaginally penetrated by an unknown male who had forced his way
into her apartment with a gun. During the examination, Ms. Anderson collected vaginal
and vulva swabs from the victim. Although she did not notice any injuries on the victim
during the examination, Ms. Anderson testified it would not be unusual for the victim of a
sexual assault to experience vaginal pain in the days following the assault.

      Larry Colburn, previously an officer with the MPD, was assigned to the Crime
Scene Unit in November 1998. Upon arrival at the victim’s apartment, Mr. Colburn
                                           -2-
processed the scene, which included dusting for fingerprints and photographing all
evidence. While photographing the victim’s apartment, Mr. Colburn noticed the living
room and bedroom appeared to have been ransacked. Although Mr. Colburn dusted the
scene for fingerprints, he did not discover any latent fingerprints during his examination.

        In 2014, Detectives Joel Dunaway and Valerie Blackman were assigned to the
MPD’s Sex Crimes DNA Unit, which was created to address the backlog of sexual assault
kits in Memphis. As part of an initiative with the Federal Bureau of Investigation (“FBI”),
sixty rape kits, including the victim’s, were sent to the FBI’s lab for analysis. Upon
receiving the results of the analysis of the victim’s rape kit, the defendant was developed
as a suspect, and detectives obtained buccal swabs from the defendant to compare to the
DNA results from the victim’s rape kit.

       Tiffany Smith, a DNA analysis expert and forensic examiner with the FBI, received
the victim’s rape kit in November 2014. Ms. Smith assigned a forensic examiner in her
lab to analyze the rape kit, which included vaginal and vulva swabs. The examination
revealed the presence of male and female DNA. The victim was the female contributor,
and there was a single, unknown male contributor. Although the victim’s rape kit also
contained a pair of underwear, they were not tested because a DNA result was obtained
from the internal body swabs. In March 2016, the FBI received buccal swabs taken from
the defendant. A DNA analysis was performed, and the DNA profile obtained from the
buccal swabs matched the unknown contributor from the victim’s vaginal and vulva swabs.

       A stipulation of fact was entered into proof which stated the defendant “was not
usually and publicly resident within the State of Tennessee from September 2011 until July
of 2015. This stipulation is only for trial.”

       Following deliberations, the jury found the defendant guilty of two counts of
aggravated rape. The trial court subsequently merged the convictions and sentenced the
defendant to twenty-five years in confinement at 100%. The defendant filed a motion for
new trial which the trial court denied. This timely appeal followed.

                                         Analysis

        On appeal, the defendant argues his prosecution was barred by the fifteen-year
statute of limitations. More specifically, the defendant contends that the limitations period
was not tolled during the period of time he was involuntarily residing in Louisiana. The
defendant also argues the MPD’s delay in testing the victim’s rape kit “amounts to the
prosecution’s delay to gain a tactical advantage.” The State contends that the statute of
limitations was tolled while the defendant was in Louisiana and that the defendant failed

                                            -3-
to show the State intentionally delayed the prosecution to gain a tactical advantage. We
agree with the State.

A.     Statute of Limitations

        A prosecution for a felony offense must be commenced within the statutory
limitations period. Tenn. Code Ann. § 40-2-101. It is well established that the purpose of
a limitations period is “to protect a defendant against delay and the use of stale evidence
and to provide an incentive for efficient prosecutorial action in criminal cases.” State v.
Nielsen, 44 S.W.3d 496, 499 (Tenn. 2001). However, “[n]o period . . . during which the
party charged was not usually and publicly resident within the state, is included in the
period of limitation.” Tenn. Code Ann. § 40-2-103.

        Here, the defendant was charged with two counts of aggravated rape, a Class A
felony. Tenn. Code Ann. § 39-13-502. Accordingly, the prosecution had to begin within
fifteen years of the date of the offense. Tenn. Code Ann. § 40-2-101(b)(1). It is undisputed
that the date of the offense was November 9, 1998, and absent tolling of the statute of
limitations, the statutory limitations period expired fifteen years later on November 9,
2013. In his brief, the defendant acknowledges he was incarcerated in the Louisiana
Department of Corrections from September 2011 until February 2012 and, upon his
release, remained in Louisiana as a registered sex offender until his arrest in August 2015.
However, the defendant argues that despite his incarceration and residency in Louisiana
between 2011 and 2015, the nonresident tolling provision does not apply because he left
Tennessee involuntarily and his whereabouts were known to the State.

        This Court is called to review issues of statutory construction de novo with no
presumption of correctness. State v. Howard, 504 S.W.3d 260, 267 (Tenn. 2016) (citing
State v. Dycus, 456 S.W.3d 918, 924 (Tenn. 2015)). “The most basic principle of statutory
construction is to ascertain and give effect to the legislative intent without unduly
restricting or expanding a statute’s coverage beyond its intended scope.” Id. at 269
(quoting Owens v. State, 908 S.W.2d 923, 926 (Tenn. 1995)). The intent of the legislature
is determined “from the natural and ordinary meaning of the statutory language within the
context of the entire statute without any forced or subtle construction that would extend or
limit the statute’s meaning.” State v. Flemming, 19 S.W.3d 195, 197 (Tenn. 2000). “When
the statutory language is clear and unambiguous, we apply the plain language in its normal
and accepted use.” Boarman v. Jaynes, 109 S.W.3d 286, 291 (Tenn. 2003) (citing State v.
Nelson, 23 S.W.3d 270, 271 (Tenn. 2000)). “It is only when a statute is ambiguous that
we may reference the broader statutory scheme, the history of the legislation, or other
sources.” In re Estate of Davis, 308 S.W.3d 832, 837 (Tenn. 2010) (citing Parks v. Tenn.
Mun. League Risk Mgmt. Pool, 974 S.W.2d 677, 679 (Tenn. 1998)). “Our obligation is
simply to enforce the written language.” Id.
                                           -4-
        Tennessee Code Annotated section 40-2-103 does not define the phrase “usually
and publicly resident.” “‘When the legislature does not provide a specific definition for
a statutory term, this [C]ourt may look to other sources, including Black’s Law Dictionary,
for guidance.’” State v. Welch, 595 S.W.3d 615, 622 (Tenn. 2020) (quoting State v. Ivey,
No. E2017-02278-CCA-R3-CD, 2018 WL 5279375, at *6 (Tenn. Crim. App. Oct. 23,
2018)). In looking to other sources, “[t]he words contained in a statute must be given their
ordinary and common meaning.” Id. at 623.

        In this context, the word “usually” means “customarily or ordinarily;” the word
“publicly” means “openly;” and the word “resident” means “living in a place for some
length of time.” Merriam-Webster Online Dictionary (2020) (www.merriamwebster.com).
In sum, the plain and unambiguous language of the tolling provision at issue provided that
the statute of limitations was tolled for any period in which a defendant was not ordinarily
and openly living in Tennessee. How the defendant left the state or whether the prosecutors
knew of his whereabouts is irrelevant to this definition.

        The facts of this case patently show that the defendant was not ordinarily and openly
living in Tennessee between September 2011 and his arrest in August 2015, and therefore,
we conclude the applicable fifteen-year limitations period was tolled while the defendant
was in Louisiana. Because the statute of limitations was tolled for the three years and
eleven months the defendant was out of Tennessee, it did not expire until October 2017.
Accordingly, the July 23, 2015 indictment was issued within the fifteen-year statute of
limitations. The defendant is not entitled to relief on this issue.

B.     State’s Delay to Gain Tactical Advantage

        The defendant argues the State’s failure to timely test the victim’s rape kit amounted
to a delay to gain a tactical advantage. Specifically, the defendant contends the State knew
it would have a “more than usual” advantage by commencing the prosecution outside of
the statute of limitations, and the State abused its discretion in failing to issue a John Doe
indictment and employing extradition statutes.

        The Fifth and Fourteenth Amendments to the United States Constitution and article
I, section 8 of the Tennessee Constitution provide a criminal defendant with the right to
due process. A delay between the commission of an offense and the initiation of formal
proceedings may violate the right to due process. State v. Gray, 917 S.W.2d 668, 671
(Tenn. 1996).

       Before an accused is entitled to relief based upon the delay between the
       offense and initiation of adversarial proceedings, the accused must prove that
                                            -5-
       (a) there was a delay, (b) the accused sustained actual prejudice as a direct
       and proximate result of the delay, and (c) the State caused the delay in order
       to gain tactical advantage over or to harass the accused.

Id. (quoting State v. Dykes, 803 S.W.2d 250, 256 (Tenn. Crim. App. 1990)). Prejudice to
the defendant is the most critical factor. State v. Gilley, 297 S.W.3d 739, 755 (Tenn. Crim.
App. 2008).

       In the instant case, the delay was seventeen years. The offense occurred in
November 1998, and the defendant was indicted in July 2015. However, the defendant has
not shown that he suffered any actual prejudice as a result of the delay or that the State
caused the delay to obtain a tactical advantage over the defendant. Although the defendant
argues the State knew it would have a “more than usual” advantage by indicting the
defendant outside of the limitations period, he offers nothing to support this assertion.
Accordingly, we conclude the defendant has not established the pre-indictment delay
violated his right to a fair trial, and he is not entitled to relief on this issue.

                                       Conclusion

        Based on the foregoing authorities and reasoning, the judgments of the trial court
are affirmed.



                                              ____________________________________
                                               J. ROSS DYER, JUDGE




                                           -6-